STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

IN    THE    MATTER          OF      CHARLES              L.                                               NO.        2022       CW    0573
TRICHELL          AND       SPENCER             H.
CALAHAN


                                                                                                                      MAY    31,       2022




In    Re:            Spencer              H.         Calahan,                 applying             for        supervisory              writs,

                     19th         Judicial                 District                 Court,          Parish            of    East           Baton
                     Rouge,          No.        706757.




BEFORE:              McCLENDON,                WELCH,            AND          THERIOT,          JJ.


        WRIT         DENIED.               The        trial               court       did       not      abuse        its    discretion

in denying the motion seeking                                             a   continuance                of    the     trial          in    this
matter.           Counsel             for        relator              agreed             to     the    trial          date       set       forth
in      the          case            management                       order               without       ascertaining                         the

availability                 of      relator.                    I:   i       addition,            despite the  fact                        that
counsel for                 relator             had        issu           d    a    notice          of     depositions                 set     to

occur on May 10,                     2022,            counse
                                                                      L agreed to a discovery cutoff date
of May 4, 2022.


                                                                           JEW


        Theriot,              J.,         concurs              and would deny the writ.                                    The    criteria
set    forth           in    Herlitz                 Construction                   Co.,        Inc.       v.     Hotel          Investors
of    New     Iberia,             Inc.,          396           So. 2d         878 (      La.       1981) (       per       curiam),          are

not    met.



        McClendon,                  J.,        dissents            in         part       and       concurs        in       part.           While
I    concur          in      the          denial           of      the             writ       as    to     the        denial          of     the
motion           for        contempt,                 I        dissent              and         would         grant         the        motion

seeking          a     continuance                        of     the          trial.               The        objectives              of     the
Louisiana            discovery                 process            are "            afford[ ing]            all       parties           a    fair

opportunity                 to       obtain                facts              pertinent               to        the        litigation,"
    discover[ ing]                the          true            facts           and        compel[ ling]               disclosure               of

these        facts           wherever                 they            may           be        found,"           and "       assist[ ing]
litigants              in                  their         for  trial."
                                preparing          cases
                                                                                                                              Discovery
statutes          are        to  be " liberally and broadly construed                                                        to       achieve

    their]       intended                 objectives."                        Hicks        v.      USAA        Gen.        Indem.           Co.,
2021- 00840 (               La.      3/ 25/ 22),                 2022          WL        884028.           The    parties              herein
continued              to discovery and
                              engage                 in                                            should        be        allowed           the

opportunity to complete such discovery.




COURT       OF    APPEAL,            FIRST           CIRCUIT




       I•
       DEPUTY          CLERK         OF        COURT
                 FOR      THE     COURT